Contrary to the appellants’ contention, the evidence did not establish that the appellant Linda Caldwell was a member of the petitioner’s board of directors (hereinafter the board) dur*957ing any relevant time period. Moreover, even if the appellant Denise Taylor were a member of the board at the time that the board approved the sale of the subject property, the evidence established that the other three members of the board approved that sale in compliance with Not-For-Profit Corporation Law § 510 (a). Further, the evidence established that the terms of the sale were fair and reasonable, and in the furtherance of the petitioner’s purpose and the interests of its members (see N-PCL 511 [d]; Scher v Yeshivath Makowa Corp., 54 AD3d 839 [2008]).
The appellants’ remaining contentions are without merit. Angiolillo, J.P, Florio, Chambers and Hall, JJ., concur.